—In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of permanent neglect, the mother appeals from an order of the Family Court, Queens County (Bogacz, J.), dated April 8, 2002, which denied her motion to vacate her default in appearing at the fact-finding and the dispositional hearings. Justice Mastro has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed, without costs or disbursements.
It is well settled that whether to relieve a party of an order entered on default is a matter left to the sound discretion of the court (see M.D. & Son Contr. v American Props., 179 AD2d 519 [1992]; Silveri v Laufer, 179 AD2d 633 [1992]). The party seeking to vacate a default must establish that there is a reasonable excuse for the default and that there exists a meritorious defense (see Matter of Little Flower Children’s Servs. [Sean Courtney G.] v Vernon J., 213 AD2d 548 [1995]). In this case, the mother failed to sustain her burden in this respect.
*516The mother’s remaining contentions are without merit. S. Miller, J.P., Friedmann, Cozier and Mastro, JJ., concur.